DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Var Antwerp et al (US 20300371699), in view of McCall et al (US 20170173872) and further view of Hammer et al (US 20110076244), necessitated by Amendment. 
Van Antwerp teaches an implantable medical device comprising a polymer coating composition, formed from a diisocyanate and a hydrophilic diamine at 50:50 ratio and a bioactive agent {see claim 1). Diisocyanates are represented by 1,6-hexamethylene diisocyanate (HDI or isophorone diisocyanate (IPDI) (see 0029}. 
Van Antwerp teaches that hydrophilic diamine is represented by such diamino polyoxyalkylenes as Jeffamine 230, Jeffamine 600, Jeffamine 900 and Jeffamine 2000, where the numbers 230, 600, 900 and 2000 define molecular weight of diamino polyoxyalkylene), (see 0031, meeting the limitations of claim 3}.
Note that Van Antwerp fails to teach a ratio between polyethylene oxide and polypropylene oxide in diamino polyoxyalkylene. However, the reference teaches that polyalkyleneglycol can be represented by polyethylene glycol (i.e. (B+C=0), where terminal hydroxyl groups have been replaced by reactive amine groups {see 0031). 
Van Antwerp does not teach the Jeffamines above in the Examples. A genus does not always anticipate a claim to a species within the genus. However, when the species is Clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPCd 1716 (Bd. Pat. App. & inter. 1990), see also MPEP 2434.02. 
Therefore, i would have been obvious to a person of ordinary skills in the art to use diamine polyoxyethylenes in Van Antwerp's composition, since this component clearly named in the reference. 
Regarding claims 1, 4-5 and 7-8, Van Antwerp teaches 0.001 ta 20% of Bioactive agent (Le. enzyme} (see 0083} and a surfactant (see 0084). 
Regarding claim 6, Van Antwerp discloses 1-99% of water-soluble polymers and copolymers of 5,5-bis (hydroxymethyl) i3-dioxan-2-one.
Although Van Antwerp discloses three-dimensional object, the reference is silent regarding “at least one voxel’. Such term relates to a 3D printing technology. 
McCall teaches such implantable medical devices such as stents, drug delivery depots, etc. (see 0239), obtained by 3D printing technique (see 0246) from a polymeric polyurea containing mold (see 0251).
McCall discloses that the polymer can be formed from polyether polyol and diisocyanate (see 0192).
Regarding claim 2, McCall teaches chain extender (usually a diamine) with the hindered urea, giving the
final polyurethanes/polyureas without generating isocyanate intermediates (see 0162).
The advantage of 3D printing includes an ability to form a wide variety of complex three-dimensional
(3D) objects, which allows to produce an implantable device for virtually any application (see 0246). 
Therefore, it would have been obvious to a person of ordinary skill sin the art to use 3D printing technique for production of medical devices, since it allows obtaining an implant for virtually any application.
 Amendment to claim 1 is noted. Van Antwerp and  McCall fail to teach aversive agent.
Hammer teaches coating composition for controlled release of a bioactive agent, comprising a polymer and the agent (see claim 1).
Hammer discloses a bittering (i.e. aversive) agent among other additives (see 0027).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skill sin the art to use a bittering agent in Van Antwerp’s coating, since it a known material based on its suitability for its intended use.




Response to Arguments
2.	Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. 

Applicant submits that number of repeating units in Jeffamines ED-600 and D-230 are not within the scope of the claims.
However, Van Antwerp discloses a number of Jeffamines, including Jeffamine 2000 (see 0031), which meet the limitations above. 

Applicant  argues that there is no motivation to modify Van Antwerp’s reference. 
Examiner disagrees. The relevant discussion can be found in Non Final Office Action issued on 8/25/2021.

Conclusion
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765